 In the MatterofLOOKOUTOIL&REFININGCOMPANY,andPACKING-HOUSEWORKERS ORGANIZINGCOMMITTEECase No R-3985 -Decided July 16, 1942Jurisdiction:vegetable oil refining industiyInvestigation and Certification of Representatives:existence of question re-fusal to accoid union recognition , contract about to expireheldno bai , electionnecessaryUnitAppropriatefor CollectiveBargaining.production and maintenance em-ployees including watchmen at the Chattanooga plant of the Company, ex-clusive of truck diivers, supervisory and clerical employeesMr. Paul E Blanchard,of Chicago, Ill, for the CompanyMr G R. Hathaway,of Atlanta, Ga, for the P W 0 CMr Paul Duncan,of Atlanta, Ga, for the AmalgamatedMr A Sumner Lawrence,of counsel to the Boaid.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Packinghouse WoikeisOigamzuig Committee, affiliated with the C I O, herein called theP MMT 0 C , alleging that a question affecting commerce had arisenconceiving the iepiesentation of employees of Lookout Oil & Refin-ing Company,' Chattanooga, Tennessee, heienn called the Company,the National Labor Relations Board provided for an appropriatehealing upon due notice before Dan M. Byrd, Jr, Trial ExaminerSaid hearing was held at Chattanooga, Tennessee, on June 24, 1942The Company, the P W. 0 C, and Amalgamated Meat Cutters andButcher Mroikmen of North Ameiica, A F of L, herein called theAmalgamated, a labor oganization claiming to iepiesent employeesdirectly affected by the investigation, appeai ed, participated, and ww ereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to Introduce evidence bearing on the issuesThe TrialExaminei's rulings made at the hearing ale free from prejudicialei roi and are heieby affirmedSubsequent to the hearing the pal tie,,I Incorrectly described in some of the formal papers as Lookout Oil Refinery,Subsidiai%of Armour and Co of Chicago,Illinois, andeorieated by stipulation intioduced in avdenceat the hearing42N L R B, No 113560 LOOKOUT OIL & REFINING COMPANY561entered ii to a stipulation correcting the recoi dThe Board herebyorders that the stipulation be made a part of the record herein andthat the iec.orcl be corrected in accordance with the stipulationUpon the entire iecoi d in the case, the Board makes the followingFINDINGS OF FACTITHE BUSINESSOF THE COMPANYLookout Oil & Refining Company is a Delaware corporation with itsprincipal office and place of business in the State of TennesseeTheonly plant involved in this proceeding is located at Chattanooga, Ten-nessee, where the Company is engaged in the refining and treating ofcrude cottonseed and other vegetable oils and fatsDuring the year ending November 1, 1941, the Company caused tobe shipped to its Chattanooga plant approximately 95,000,000 poundsof various oils, coal, cans, boxes, and other materials and supplies,65 percent of which originated outside the State of TennesseeDuringthe same period the Company manufactured and shipped approxi-mately 60,000,000 pounds of refined vegetable oils, vegetable shortening,and pure lard, of which 95 percent moved from the Chattanooga plantto points outside the State of TennesseeTITHE ORGANIZATIONS INVOLVEDPackinghouse Workers Organizing Committee is a,laboi organiza-tion affiliated with the Congress of Industrial Organizations, admit-ting to member ship employees of the CompanyAmalgamated Meat Cutters & Butcher Workmen of North Americaisa labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the CompanyIIITHE QUESTION CONCERNING REPRESENTATIONOn or about April 21, 1942, the P W 0 C requested recognitionfl om the Company but the Company refused to extend recognition,contending that the contract which it had with the International Unionof Amalgamated Meat Cutters & Butcher Workmen of North America(AFL) was a bar to recognition at that timeAt the hearing, theAmalgamated urged that the coati act was a bar to the presentproceedingThe contract between the Company and the International Unionof Amalgamated Meat Cutters & Butcher Workmen of North Americais effective for 1 year from September 4, 1941, and from year to year472814-42-vol 42-36 562DECISIONSOF NATIONALLABOR RELATIONS BOARDthereafter subject to termination after notice thereof 30 days prior tothe expiration dateSubsequent to the making of this contract, theemployees of the Company, who together with employees of Wilson &Co , Inc. constituted the membership of Local 323 voted 89 to 1to withdraw from the Local and go over to the C I 0After thevote in question, the Company's employees formed a new local affiliatedwith the P W 0 C and sent the charter of Local 323 to Wilsonemployees who later also withdrew and-sent the charter back to theinternational office of the AmalgamatedWe are of the opinion and find that inasmuch as the contract inquestion is about to expire, the contract is not a bar to a present deter -mmnation of representatives 2A statement of a FieldExaminer,introduced in evidence at thehearing, shows that the PW 0 C represents a substantial numberof employees in the unit hereinafter found to be apps opriate 3We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, -%w ithnn the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions ActIV THE APPROPRIATE UNITIt was stipulated by the parties at the hearing that aside from thequestion of including or excluding watchmen, as to which the partieswere in dispute, the appropriate unit should include all productionand maintenance employees, excluding truck drivers and supervisoryand clerical employeesThe exclusion of the watchmen is urged byboth unions and is opposed by the CompanyIt appears that the watchmen perform the duties of ordinary watch-men and are members of the P W 0 C local w-^hich the productionand maintenance workers formed after .withdrawing from Local 323of the AmalgamatedThe watchmen formerly belonged to Local 323and during this period the Amalgamated bargained with the Companyon behalf of the watchmen together with the production and mainte-nance employees-We are of the opinion and find, in view of the fact that the watch-men are present members of the same union as the production andmaintenance employees and have in the past been represented for theMatter of Waterman-TVateibu;y Company2ndUnited Electrical,RadioitMachineWorkers of America, Local 1140, CI0 , 38 N L It B 330"The Field Examines reported that the P W 0 C submitted 137 signed author nationcards dated between April 1, 1942, and May 10, 1942, ofwhich cards, 130 appeared to bearthe signatures of persons whose names are on the Company's palroll of April 23, 1942, con-taining approximately 137 employees within the unit hereinafter found to be appropriateThe Field Examiner further reported that Local No 323 had refused to furnish evidencein support of its claim to represent a majority of employees upon the ground that thecontract reterred to above was a bar to this proceeding LOOKOUT OIL &REFININGCOMPANY563purposes of collective bargaining by the Amalgamated which also rep-resented the pioduction and maintenance employees, that the watch-men have substantial interest in common with the production andmaintenance employees, and should, therefore, be included in the unitWe find that the production and maintenance employees of the Com-pany; including watchmen, at its Chattanooga, Tennessee, plant, butexcluding ti uck di ivers, and supervisory and clef ical employees, con-stitute a unit appiopriate for the purposes of collective bai gamingwithin the meaning of Section 9 (b) of the ActV THE DETERMINATION OF REPRESENTATIVES-We find that the question conceining repiesentation which hasarisen can best be resolved by an election by secret ballot.Since it ap-pears that Local 323 may no longer be in existence, we shall not placethat organization upon the ballotHowever, we shall accoid a placeon the ballot to Amalgamated Meat Cutters & Butcher Workmen ofNorth Ameiica (A F of L ), the international organization withwhich Local 323 was affiliatedIn accordance with the stipulation ofthe parties for use of a current pay roll to determine eligibilty to voteand our usual practice, we shall dnect that the employees of the Com-pany- eligible to vote in the election shall be those in the appropriateunit who were employed during the pay-roll pei iod immediately pre-ceding the date of the Direction of Election herein, subject to the limi-tations and additions set forth in the DirectionDIRECTION OF ELECTIONBy virtue of and pun suant to the power vested in the National LaboiRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is hereby-DIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the put poses of collective bargaining withLookout Oil & Refining Company, Chattanooga; Tennessee, an electionby seciet ballot shall be conducted as early as possible but not lateithan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Tenth Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among the employees in the unit found appiopriate in Section IVabove, who were employed at the Company's Chattanooga, Tennessee,plant, during the pay-ioll period immediately preceding the date ofthis Direction, including any such employees who did not work during 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid pay-roll pei iod because they were ill or on vacation or in the activemilitaiy service of training of the United States, or temporarily laidoff, but excluding any who have since quit or been dischaiged for cause,to determine whether they desire to be repiesented by PackinghouseWorkers Oiganizing Committee, affiliated with the C. I 0, or byAmalgamated Meat Cutters & Butcher Workmen of North America,affiliated with the A F of L , for the purposes of collective bargaining,or by neitherMn GERARD D REILLY took no part in the consideration of the aboveDecision and Direction of Election